El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Fidel y Antonio Arenas y Fidel Vázquez presentaron en la Corte de Distrito de San Juan una solicitud de injunction alegando, en resumen, que eran dueños de vehículos de motor que tenían dedicados al servicio público, para la conducción de pasajeros en todo el territorio de Puerto Eico, habiendo satisfecho los derechos exigidos por el estatuto; que guiaban personalmente sus vehículos por que poseían licencias de “ conductores ” obtenidas de acuerdo con la ley,- y que eso *743no obstante, a virtud de una circular dirigida por el deman-dado en sn carácter de Comisionado Interino del Interior, se les denunció criminalmente por guiar sus carros sin tener licencias de chcmffeurs, habiéndoles además la policía pro-hibido que continuaran en su negocio j finalmente el dicho Comisionado Interino había procedido a cancelar sus licencias de conductores, por todo lo cual sostuvieron que se les causaba graves perjuicios difíciles de precisar e irreparables, por cuanto estaba envuelta la pérdida de sus clientelas, dándose lugar a multiplicidad de procedimientos, y pidieron a la corte que expidiera un auto de injunction que garantizara su de-recho a continuar en el libre ejercicio de su negocio.
La corte dictó una orden para que el demandado mostrara causas por las cuales m> debiera concederse el remedio soli-citado. El demandado alegó que los hechos expuesto en la solicitud no eran suficientes para librar el auto, admitiendo luego en su ‘ ‘ contestación ” prácticamente como ciertos los dichos hechos, negando más bien las conclusiones a que lle-gaban los peticionarios. El demandado sostuvo que además de la licencia de "conductor” que pueda tener el dueño de un vehículo de motor, necesita la de cha/itffeur para que esté en condiciones de dedicarlo, guiado por él mismo, a la con-ducción pública de pasajeros. La corte después de oídas ambas partes dictó sentencia en favor de los peticionarios y el demandado interpuso contra esa sentencia el presente recurso de apelación.
En su alegato el demandado sostiene que la corte de dis-trito erró al declarar sin lugar la excepción previa y al con-ceder el auto.
1. Examinemos él primer error que comprende dos ex-tremos :
(a) Se alega que no expresándose en la solicitud que los peticionarios "carecían de un remedio adecuado en ley,” debió rechazarse dicha solicitud de plano. Es cierto que no se hizo expresamente tal alegación, más como de los hechos expuestos se deduce que los peticionarios no tenían a su al-*744canee otro remedio rápido y eficaz para obtener el recono-cimiento de sus derechos, la omisión no tiene el alcance que pretende el apelante. Si los peticionarios se hubieran visto obligados a esperar el fallo de los tribunales en las causas criminales que se les seguían, contando con los recursos de apelación que pudieran interponerse, la dilación en cuanto a la prosecución inmediata de sus negocios, hubiera sido equi-valente tal vez á una negación de la justicia.
(b) Se sostiene también por el apelante que las alega-ciones con respecto a los perjuicios irreparables y a la mul-tiplicidad de procedimientos, no aparecen hechas en la soli-citud en la forma que exigen la ley y la jurisprudencia.
Convenimos con el apelante en que la mera alegación de que sobrevendrán perjuicios irreparables no es suficiente. Pero en este caso los peticionarios alegaron algo más. Ex-pusieron que los perjuicios que sufrirían si se les impedía continuar en su negocio de transporte público, serían graves, difíciles de precisar e irreparables, por cuanto envolvían la pérdida de su clientela.
En cuanto a la multiplicidad de procedimientos, no se necesita esfuerzo alguno para observar que el injunction re-suelve la cuestión por completo, mientras que las causas cri-minales, si los peticionarios eran absueltos finalmente como lo fueron en la corte de apelación, según se dice por los apelados en su alegato, podrían multiplicarse, ya que la ab-solución en una no impediría en absoluto el que pudieran pre-sentarse nuevas denuncias.
2. El apelante sostiene que “un conductor con licencia como tal necesita de una liceucia de chauffeur para poder dedicarse a manejar y guiar un vehículo de motor dedicado al servicio público,” y que al no reconocerlo así erró la córte de distrito y debe revocarse la sentencia que dictara.
Examinemos la Ley No. 75 de 1916 que es la que regula la materia. En su artículo 1, expresa que chauffeior significa “toda persona a quien se pagare por manejar un vehículo de motor,” y conductor “cualquier persona que, no siendo *745un chauffeur, maneja un vehículo de motor.” Y de estas definiciones deduce el apelante que para que la persona que guía un automóvil esté autorizada para recibir dinero en pago del pasaje en un carro de servicio publico, tiene necesaria-mente que poseer la licencia de chauffeur, sin que le baste la de conductor.
Para resolver en justicia la cuestión planteada es nece-sario estudiar más a fondo la ley. Sólo pueden guiar vehí-culos de motor en Puerto Rico aquellas personas que posean licencias de chcmffeur o de conductor. Esto es claro. ¿ Cómo ' se obtienen esas licencias? Mediante una solicitud acompa-ñada de certificación médica jurada, en la cual se liará constar claramente que dicha persona está capacitada física y men-talmente para manejar dicho vehículo; previo examen en el que el solicitante deberá probar sus conocimientos y habi-lidad prácticos, y previo también el pago de la suma de cinco pesos. (Ley No. 75, arts. 5 y 10). Los requisitos perso-nales y los derechos que deben satisfacerse al Tesoro Público son, pues, enteramente iguales para obtener una u otra li-cencia. Lo que la ley exige para que se maneje un vehículo de motor es que se demuestre la capacidad necesaria para ello y se pague la suma fijada, sin hacer distinción entre vehículos de servicio público o privado.
¿Dónde se hace la distinción? En el artículo 10 de la misma Ley No. 75, de 1916. Al fijarse la tarifa de los de-rechos que deben satisfacerse se establece una clara distin-ción entre los automóviles de servicio privado por los cuales sólo es necesario pagar cincuenta centavos o un peso al año por caballo de fuerza, y los de servicio público por los que se está obligado a satisfacer veinte pesos anuales, en adición a los demás derechos prescritos, cuando el tráfico es dentro de un sólo municipio, y treinta cuando abarca la isla entera.
Siendo esto así, no es posible extender la idea del pago de que habla la ley al establecer el significado del término chcmf-feur, al que recibe el que guía un auto de manos de los pasajeros que conduce, sino que debe restringirse a sus propios límites, *746esto es, al sueldo o cantidad en globo o en proporción a otra que recibe una persona por el trabajo realizado por ella al guiar un vehículo de motor. i Interpretada la ley de ese modo, no vemos qué obstáculo pueda existir para que el dueño de un auto le guíe por sí mismo y cobre el precio del pasaje, cuando ha probado su capacidad para manejarlo y, previo el pago de la cantidad fijada por el estatuto, ha ob-tenido la licencia necesaria sin restricción alguna, y además ha satisfecho la otra suma exigida por la ley para poderlo dedicar al servicio público.
El recurso, en consecuencia de lo expuesto, debe decla-rarse sin lugar y confirmarse la sentencia apelada.

Declarado sin lugar el recurso y confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.